Citation Nr: 0923242	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-06 159	)	DATE
	)
	)


THE ISSUE

Whether a May 2002 decision of the Board of Veterans' Appeals 
(Board), should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


                                                    
REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The moving party claims to be the child of the Veteran who 
served from August 1945 to November 1947, and died in August 
1984.  The moving party has raised a claim of CUE in a prior 
May 2002 Board decision that denied him basic eligibility for 
VA death pension benefits as the child of the Veteran.


FINDING OF FACT

The moving party failed to adequately set forth any alleged 
errors of fact or law in the May 2002 Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of the May 2002 decision based on CUE have not been met, the 
motion must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that VA has a general duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This duty does not apply to claims of CUE in a prior 
final Board decision.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Therefore, the Board will proceed 
with consideration of the motion.

B.	Legal Criteria, Factual Background, and Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged error or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b).

In a May 2002 decision, the Board found that the moving 
party did not meet the criteria for recognition as the child 
of the Veteran for purposes of entitlement to nonservice-
connected VA death pension benefits.  The moving party did 
not timely appeal this decision to the United States Court 
of Appeals for Veterans Claims (Court) and it became final.  

In February 2008, the Board received correspondence from the 
moving party that alleged CUE in the May 2002 Board 
decision.  A CUE claim was entered onto the Board's docket.  
However, that February 2008 statement is no longer of 
record.  In February 2009, the Board notified the moving 
party of the absence of this statement and asked him to 
provide either another copy of the statement or to submit 
another statement reporting why he believed there was CUE in 
the May 2002 decision.  In April 2009, the moving party 
submitted a statement that essentially listed the Veteran's 
dates and branches of service, his date of death, and dates 
of some appellate related documents issued prior to the May 
2002 Board decision.  Other statements received in December 
2008 and February 2009, presumably submitted in support of 
the moving party's motion for CUE, appear also to similarly 
list dates of service for the Veteran along with dates of 
the different periods of war.  The moving party also 
submitted handwritten reproductions of documents submitted 
to the Court by VA General Counsel in a prior appeal.  One 
statement appears to indicate that the moving party is the 
Veteran and that he should still be receiving payments 
because he is not dead.  These submissions do not adequately 
set forth any alleged errors of fact or law in the May 2002 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.

Hence, because the moving party's motion fails to comply 
with the requirements set forth in 38 C.F.R. § 20.1404(b), 
the motion is dismissed without prejudice.  The Board notes 
that this disposition is more favorable to the moving party 
than a denial on the merits would be, as the moving party is 
free at any time to resubmit a CUE motion with respect to 
the May 2002 Board decision, since a dismissal without 
prejudice does not preclude such a refiling.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995); see also Simmons v. 
Principi, 17 Vet. App. 104, 111-15 (2003) (holding that in 
asserting CUE, where the claimant fails simply in the 
pleading rather than on the merits, the appropriate decision 
is to dismiss the claim without prejudice to refiling rather 
than to deny).






ORDER

The motion for revision of the May 2002 Board decision on 
the basis of CUE is dismissed without prejudice to refiling.



	                       
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board may be appealed to the 
Court.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal 
an issue to the Court must first obtain a final BVA decision 
on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

